 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMidway Foodmart,Incd/b/aMidway GoldenDawnandUnited Food & Commercial WorkersInternational Union,Local 23,AFL-CIO-CLCCases 8-CA-19668-2 and 8-CA-19997March 10, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn August 9, 1988, Administrative Law JudgeRichard H Beddow Jr issued the attached decisionThe Respondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, MidwayFoodmart, Inc, d/b/a Midway Golden Dawn,Wintersville,Ohio, its officers, agents, successors,and assigns,shall take the action set forth in theOrderIThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 In adopting the judge s conclusion that the Respondent violated Sec8(a)(5) and (1) by withdrawing recognition from the Union in November1986we note that the most significant evidence of purported employeedisaffection from the Union-and the only documentary evidence ofrecord-is the petition of November 19-20 This document did notappear until 2 full months into the Respondents unlawful course ofavoidance of its bargaining obligations by refusing to accept or acknowledge the Union s attempted communications-conduct that strikes at theheart of the Union s legitimate role as representative of the employeesGiven the Respondents repeated and open rejection of the Unions offorts to obtain a meeting it is clear that the Respondents conduct wouldlikely have contributed to the Union s loss of standing among the unitemployees thereby rendering unreliable the November petition SeeLouisianaPacific Corp Y NLRB858 F 2d 576 (9th Cir 1988)Richard F Mack, Esqfor the General CounselJonathan E Jones Esqof Pittsburgh Pennsylvania forthe RespondentJames R Reehl Esqof Pittsburgh Pennsylvania for theCharging PartyDECISIONSTATEMENT OF THE CASERICHARD H BEDDOW JR,Administrative Law JudgeThismatter was heard in Stubenville Ohio on March 21988Subsequently,briefswerefiledby theGeneralCounsel and the Respondent The proceeding is based oncharges filed December 15, 1986,and April 9,1987 i byUnitedFood&CommercialWorkersInternationalUnion,Local 23, AFL-CIO-CLC The Regional Director s consolidated complaint dated May22, 1987,allegesthat Respondent Midway Foodmart,Inc, doing businessasMidway Golden Dawn,violated Section 8(a)(1) and(5) of the National Labor RelationsAct by refusing tobargain with the Union as exclusive representative of itsemployees,refusing to provide information requested bythe Union which was necessary for and relevant to theUnion s performance of its function as the exclusive representative,and refusing to make payments to theUnion s Tri StateU F C W and EmployeeBenefitsFundswithout prior notice or bargaining with theUnionOn a review of the entire record in this case and frommy observation of the witnesses and their demeanor Imake the followingFINDINGS OF FACTIJURISDICTIONRespondent is engaged in the retail sale of groceries atWintersville, Ohio and it has annual gross revenues over$500 000 It annually purchases and receives goods andmaterials valued in excess of $50,000 directly from pointsoutside Ohio and it admits that at all times material isand has been an employer engaged in operations affectmg commerce within the meaning of Section 2(2) (6)and (7) of the Act It also admits that the Union is alabor organizationwithin themeaningof Section 2(5) ofthe ActIITHE ALLEGED UNFAIR LABOR PRACTICESAmelia Zatezalo began working at the involved grocery store in 1964 She was a shop steward in the store'sunion and was instrumental in establishingLocal 590 ofthe United Food & Commercial WorkersInternationalUnion, AFL-CIO-CLC which was the Charging Party spredecessor union at the Respondents facility (In February 1983 Local 590 merged with Local 1407 in the formation of Local 23) The Union has represented employees at the involved Wintersville grocery store for manyyears and the most recent contract was effective betweenDecember 16 1983, and December 16, 1986On February 14 1984, Zatezalo and her husbandbecame owners of the store and as a successor employer recognized Local 23 as the employees collective bargaining representativeAmelia Zatezalo became president of the Respondent There is no indication that herhusband plays any active role in Respondents affairsiAll following dates are in 1986 unless otherwise indicated293 NLRB No 18 MIDWAY GOLDEN DAWNHuman Resources Management, Inc (H R M) becameRespondents labor consultant in January 1984, and purports to represent Respondent in all facets of personneland labor relations, including representation in grievanceproceedings and labor negotiations At a meeting in January the employees and a union representative were toldofRespondents purchase of the business and thatH R M (which also had a representative present at themeeting) would handle all the labor negotiations The existing contract contained a valid union security clausehowever, this authority was withdrawn subsequent to apetition by the employees (Case 8-UD-21 1) on November 29, 1985On Friday, September 19, 1986 (as reflected in thepostmark), the Union sent notification to the Respondentof its desire to open contract negotiations This noticewas sent by certified mail in accordance with the Union sregular practiceAs reflected on the returned envelope(the envelope prominently identifies the Union in a preprinted format), the certified mail was rejected by Respondent on September 23 and returned to the postoffice (the return receipt bearing a stamp dated September 24, Stubenville), and subsequently returned to theUnion by the postal serviceOn September 26 an RD decertification petition wasfiledwith the Board by employee Terese Antol (Case 8-RD-1359)Zatezalo testified that she went to Florida on September 14 and that when she returned on September 21 or22 she found a copy of the employees petition on herdesk She called H R M and sent it the copy The nextday she was asked by Terese Antol if she had receivedher letterShe repliedyes,and assertedly had nofurther conversationAntol testified that she had talked to other employeesabout their vote to remove the union security clause(which had occurred before she was hired), and thatsome employees got together and decided to seek decertification of the Union She contacted the NationalLabor Relations Board, prepared and circulated a petition, sent it to the Board, and placed a copy on Zatezalo s desk She failed to testify as to the dates when thesespecific actions occurred and the petition was not made apart of the record 2 Almost 2 months later a second pet!Lionwas prepared, after Antol was told by the Boardthat it needed a copy This second petition (R Exh 2)reflects the signatures of 26 employees bearing dates ofNovember 19 and 20, 1986Antol testified that when she came to work no onehad told her to join the Union and she knew she had noobligation to join She testified that she was not trying toget rid of the Union for herself personally but that itwas her understanding that our contract was comingdue ' and that she had the interest of the majority of theemployees She did not explain the source of her understanding but admitted that she knew Frank Botta, a representative of H R M , from his coming into the storeWhen asked if they ever discussed the petition, she an2Thereferredto petitioncopygiven to Zatezalo was totally inAntos s own handwriting as Antol testified that she did not have a photocopier153swered that she had asked him questions and that he hadsaid he could not give her information because he represented ZatezaloAntol also said she was not sure whatshe did but may have given Botta a copy of the petitionafter she got it signedMeanwhile on October 7, 1986, the Union sent asecond certified letter to Respondent that repeated therequest contained in the September 19 letter and also included a request for Respondent's current seniority listThis letter also was rejected by Respondent and returnedto the Union by the postal serviceZatezalo testified that the letters were rejected becauseshe has a policy that certified mail be rejected when sheis not present to authorize its acceptance She further testified that on the dates delivery was attempted she wasaway from the store and that she was unaware of theUnion s attempts to reach her by certified mailFollowing rejection of the Union s second letter,UnionBusinessRepresentative Anthony Helfer was instructed to personally hand deliver a copy of the October 7, 1986 letter to Respondents facility He went tothe store office about noon on October 21, 1986, andspoke with Mildred Beatty, who is Zatezalo s daughterBeatty said Zatezalo was not thereHelfer gave theletter to Beatty and Eleanor Pitzer, an employee whohad come into the office The letter was read by Pitzerand Beatty and Beatty told Helfer that although the information was upstairs she did not have authority to getit for Helfer Helfer requested that Beatty give the letterto her mother but received an ambiguous response 3In late November Zatezalo was given a copy of thesecond petition In this document, 26 (of between 29 and31) employees indicated a desire that they no longerwished to be represented by the Union Zatezalo assertsthat she was unaware the petition was being circulated asshe was away at a 3 day seminar in Buffalo and that sheplayed no rolein itspreparation 4 Zatezalo testified thatbecause of the petitions and her awareness of other complaintsfrom and communications with employees she developed the belief that the Union no longer held a majorsty status in the store She did not indicate on the recordhow this belief was communicated to the store s laborconsultantHowever the Union was notified by letter ofNovember 24 from H R M Representative Frank Botta3 Beatty has workedat the storesince 1977She testified that the onlytime she had previously seen Helfer was at an arbitration proceeding andthat she had never seen him at the storeor hadany conversation withhim She said she did not knowif shewas at the storeon October 21Respondentswork schedule however indicatedthatshe worked fromnoon to 5 p in thatday Otherwiseshe testified that she is at the storeon a daily basis and is often at her parent s home above the store whennot actually on the schedule Neither party called Pitzer as a witness Ifind that Helfer s overall demeanor indicated that he was a credible witnessUnder the circumstances especially thosewhichindicate thatBeatty was at the storewhen Helfer assertedlycame Beatty s long service at the store her relationship to the owner and the absence of corroboratingtestimonyfroman identified witness I do not credit herdenial of the conversation and I find Helfer s testimony to be the mostbelievable* Converselyshe also testified that she was unsure of the date she hadgone to Buffalo and answered a question that implied that the dates ofthe Buffalotrip precludedher from being in the store when Helfer madehis October 21 visit 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon behalf of the Respondent, that the Respondent waswithdrawing recognition from the UnionThereafter, in January 1987, the Employer ceasedmaking monthly payments to the Union's employee pension and benefit fundsIIIDISCUSSIONThe Charging Party has been the certified collectivebargaining representative at the Respondent's store formany years and, as such, it has the benefit of a rebuttablepresumption that it continued to enjoy majority representative statusThe fact that a union security provisionwas withdrawn in November 1985 is irrelevant to theUnion's majority status and, accordingly, I find that thepresumption is operative and that a prima facie case hasbeen established that the Respondent Employer is obligated to bargain with the UnionA Refusal to Acknowledge CommunicationsThe Union attempted to begin negotiations for a newcontract on September 19, approximately 3 months priorto the expiration date of the existing contract on December 16, 1986 The Union s method of communication wasby certified mail on September 19 and again on October7,both addressed to Mildred Zatezalo, president ofMidway Golden Dawn, at the appropriate address andthe outside of the envelope clearly identified the Unionas the sender A third effort was a personal visit from theunion representative to the store on October 21 and handdelivery of a letter to Zatezalo s daughter (a store employee), and another employee, accompanied by a request that the letter be conveyed to Zatezalo AlthoughtheRespondent denies the personal delivery as foundabove I credit the testimony of the union representativethat delivery was accomplished in the manner he describedSubsequent to each of the attempted communications,the Respondents owner the owners daughter and someemployees engaged in a series of interrelated actions inwhich the Respondent affirmatively precluded acknowledgment of the Union's repeated attempts to communicate with the Respondent's ownerMy review of Zatezalo s testimony and demeanorleads to the conclusion that she has made an apparent attempt to present the appearance of a person who has divorced herself from day to day knowledge and responsibility of personal labor related matters regarding her employeesHowever she also testified that she had been aunion steward and a prime mover in bringing the Respondent Union into the store and she purports to havereceived and understood objective indications that mostof her employees no longer desired to be represented bythe Union On the other hand, she purports to refer everything regarding labormatters to her consultant,H R M, and to be completely unknowledgeable aboutsuch mattersUnder these circumstances I find Zatezalo's disclaimers to be implausible and so self serving as tolack probative value, and I do not credit her testimonythat she was unaware of the Union s three attempts tobegin contract negotiationsIfind that based on her experience as a companypresident, an apparent principal operating officer, and aformer union member and steward, she was aware thatthe then current contract was due to expire shortly, andI infer that she had reason to believe any communicationfrom the Union at this time would relate to the subjectof a new contract This is especially true in that, in anapparent response to Zatezalo's expressed fears aboutkeeping the store open, Respondent's employees had requested that the Union seek reopening of the contract inthe fall of 1985 and that after meetings with the Union,the Union granted the Company concessions that it desiredAccordingly, I do not credit her denial that shewas aware of the contracts impending expirations Thisdenialwas accompanied by her implausible and gratuitous testimony that she "didn't pay any attention to it because she didn t handle that stuff " Zatezalo testified thatshe had a close personal relationship with her employeesand would probably know anything that happened at thestoreShe had two daughters and other relations whoworked at the stores and, as noted, she lived above thestore, all factors that would support the inference thatshe would have been made aware of each of the threeunion attempts to reach herThe two rejected certified letters were in envelopesthat clearly identified the Union as the sender the letterswere addressed toMildredZatezalopresidentofMidway Golden Dawn, and the letters were specificallyrejected by someone at the store I find that Zatezalohad returned from Florida when the first certified maildelivery was attempted and I infer that a decision wasmade to disclaim her presence and reject the letter because of its union letterheadAlthough the Respondent claims a policy of not permitting certified mail to be received when Zatezalo wasnot present at the store, the record does not persuasivelyestablish that such a policy existed that such a policywas clearly communicated to its employees, or that Zatezalo was in fact not present at her residence at the sameaddress as the storeZatezalo testified that the policy was uniformly adhered to, but she admitted under cross examination thatother persons at the store had signed for certified mailSubsequently she explained that certified mail directedgenerally to the store could be accepted but not her personalmailAs noted the letter here was addressed tobothMoreover, it was established that at least two certifeed letters from the Board addressed to Midway Foodmart, etcAttnMildred Zatezalo,were signed for byher daughter employee Beatty on May 23, 1987 and byemployee Pitzer on December 18, 1986Shortly after Zatezalo returned to the store from herFlorida trip, the employee decertification petition surfaced and appeared on Zatezalo s desk Zatezalo testified"Approximately nine employees appeared to have family ties to theowner Employee Hattie VojvodichismarriedtoOwner Zatezalo snephew JoAnn Nick Mark and Amelia Volvodich also are employeesIn addition to Zatezalo s daughterMildred Beatty a list of employeesalso includes Jerry BeattyMarcella (identified as a daughter) and MikeZatezalo MIDWAY GOLDEN DAWNthat her immediate reaction was to call the H R M representative and send him a copyRespondent apparently contends that the petition wasprepared sometime prior to Zatezalo's return from Flortda and prior to the attempted delivery of the Union'sletter,however,no specific evidence was presented thatwould establish this as a factEmployeeAntol,who circulated the petition,did notspecifically indicate when the petition was prepared, circulated,or signedNo copy ofthe petition was placedinto evidence and none of the employee petitioners werecalled to testify regarding the date or the circumstancesunder which it was signed Moreover,no corroborativeletter,copy,or other communication,such as any notification to the Union, was made by any of the employeesAntol admitted, however, that she had spoken withH R M 's representative about the petition andmay"have sent them a copy Under these circumstances, I findthat there is no probative evidence of record that wouldshow that any independent employee action with regardsto decertification took place prior to the attempted delivery of the Union s letter requesting contract negotiationsRespondents second refusal to receive certified mailoccurred on an unspecified date after the letter wasmailed on October 7 Zatezalo asserts she was notpresent to accept it because she was at a convention inWarren, Ohio, from Sunday, October 5, through Tuesday,October 7 It would appear, however,that inasmuch as the letter was mailed in Pittsburgh on October7,the date of attempted delivery would have beenThursdayOctober 9 (or 1 day before or after), dayswhen Zatezalo was not shown or alleged to have beenout of town and unable to accept certified mailIt also was not established that Zatezalo was out oftown on October 21, when hand delivery of the letterwas attempted Although Zatezalo testified that neitherher daughter nor employee Pitzer told her that Helferhad come to the store and tried to deliver a letter to her,for the reasons otherwise noted above, I find such testimony to be inherently uncredibleand Ido not credit herpurported lack of knowledge of this deliveryI therefore conclude that the Union is shown to havemade three valid communications of its request to bargain onor about September 23 and October 9 and 21 Ifurther infer that Respondent knowingly attempted topreclude receipt of these communications from theUnion because it had reason to believe they concerned arequest to bargain with respect to the forthcoming expiration of their collective bargaining agreementUnderthese circumstancesRespondents refusal to acknowledge communications from the Union is an unfair laborpractice and further constitutes a refusal to bargain inviolation of Section 8(a)(1) and (5) of the Act, as allegedAs indicated above, I do not credit the testimony thatRespondents president and controlling official was completely unknowledgeable of her Company s labor relatedaffairIndependent of this conclusion, however, I also findthat a company's burden of ultimate responsibility cannotbe ignored by or transferred from its president ownerHere, Zatezalo can not purport ignorance and delegateall responsibility for the Company s labor relations to its155agent,H R M She cannot say "take care of it,Idon'twant to know about it" and thereby be relieved of all responsibilities under theNationalLaborRelationsActWhile it may be inferred that Respondent's labor relationsstrategyhasbeen orchestrated by ConsultantH R M , it is clear that this has been done in fulfillmentof Zatezalo's own desires and directions If in fact thesepractices could have actually insulated her from anyknowledge of the Union's attempt to initiate collectivebargaining,thismust be considered to have been done atRespondent's peril and, accordingly,I find that the communications otherwise shown to have been made by theUnion are sufficient to establish knowledge that must beimputed to Respondent's responsible official,ZatezaloAlthough the Respondent suggests that the Union'scommunicationeffort shouldhave been directed to itsconsultant, the Union noted that it is their standard procedure to send all contract negotiation notices directly tothe Employer rather than representatives as the latter areapt to change Otherwise, I find that delivery at the Employer s regular place of business and mailing addressconstitutes a valid communication of a request to negotiate regardless of the existence of any consulting arrangedbetween the Employer and a representativeB Withdrawal of Recognition and Refusal to BargainRespondent withdrew recognition of the Union byletter to the Union dated November 24, 1986, signed bya representative of H R M This letter statedThe employers good faith doubt is supported byaNationalLabor Relations Board certified UDelection conducted on November 29, 1985, a decertification petition pending with the National LaborRelations Board and the supporting showing of interest delivered to the employer, withdrawal cardssent to a majority of employees and a recent petition received by the employer and signed by a majority of the employees stating that the employeesdo not wish to be represented by Local 23As noted above, the Respondent engaged in negotiationswith the Union and obtained contract concessions at atime contemporaneous with the UD (security clausewithdrawal) proceeding I also find this recognition ofthe Union s negotiating rights precludes any probativeaffirmative basis for its belief based on the results of theNovember 1985 election Moreover that proceeding wasdirected solely at the deduction of union dues from employees paychecks All purported employeesresignation statements (R Exh R 1), which were the basis forthe November 1985 proceeding in which the union security clause was withdrawn, are set forth in the identicalformat as followsIwork at Midway GoldenDawn andIdo notwant anymore Union dues deducted from my pay checkThese employees statements were conveyed to theUnion along with a letter dated December 13 1985, inwhich the Respondent, through H R M notified the 156DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDUnion that it would cease deduction of dues from theseemployees and I find them to be valid for this purposeThe statements, however, fall far short of being an unequivocal resignation of union membership The plainlanguage of the statements is directed at the withholdingof dues not union membership, and there is nothing toindicate that any employee could not continue to retainunion membership (by paying dues directly to a unionsteward or business representative, for example) There isno indication that any individual employee conveyed anyspecific form of membership resignation to the Union atany time and there is no other resignation documentationprior to the so called second petition which bears employee signature dates of November 19 and 20There is no probative evidence regarding the specificcontents or dates of employees' signatures in the first petition, and I am not persuaded that it was prepared priorto the Respondent's refusal to accept the Union's firstcertified letter in September The testimony of employee,Antol, who prepared the petition, stands alone The firstpetition apparentlywas not received by the Board inPittsburgh until September 26 In view of the timing andother circumstances noted above, I find Antol s testimony to be implausible and unpersuasive as it was vague,unspecific regarding dates, and stands uncorroborated byany written document or by the testimony of any of thealleged signeesThe burden is on an employer to rebut the presumption of continuing majority status and here there is nopersuasive showing that the Respondent had an objectivebasis for a good faith belief regarding the majority statusof the Union even at the time its representative sent itsletter withdrawing recognitionThe limited number of employees authorizing dues deductions is not reliable evidence of employees dissatisfaction and cannot be considered a probative objectiveconsiderationSeeAlexander Linn Hospital Assn288NLRB 103 (1988) Moreover the mere filing of a decertification petition neither requires nor permits an employer to withdraw from bargainingDresser Industries 264NLRB 1088 (1982), and it does not afford an employerthe privilege of taking the further step of withdrawingrecognition SeeAlexander Linn Hospital Assn ,supraHereRespondents withdrawal of recognition wasmade precipitouslywithout benefit of waiting for theBoard s procedures, and it was made in an atmospheretainted by Respondents repeated unfair labor practicesin rejecting and ignoring the Union's attempts to bargainOtherwise, the sequence of events shown above indicatethat employee manifestations of union disenchantmentwere generated in apparent reaction to attempted communication by the Union made shortly before the timefor expiration of the existing bargaining agreementRespondent did not wait for the results of the electionsought by the employees petition to thereby resolve anyof its asserted doubts I conclude that the timing of itsoverall actions showed its assertation of a doubt of majonty status was a pretext to avoid its statutory duty tobargain with the Union for a new contract Accordingly,I conclude that the General Counsel has shown that Respondent has refused to bargain with the Union and hasviolated Section 8(a)(5) of the Act as allegedThe allegations in the complaint with respect to thefailure to provide information are admitted by Respondent in its answer and Respondent admits that it has refused to make payments into the various benefits fundsAccordinglyand in view of the conclusions madeabove it is clear that Respondents failures and refusalsin these respects constitute further violation of Section8(a)(1) and (5) of the Act as allegedCONCLUSIONS OF LAW1Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3At all times material, the Union has been the exclusive bargaining representative of the employees withinthe meaning of Section 9(a) of the Act4 By refusing to receive appropriately delivered communicationsfrom the Union and by refusing to bargainwith the Union, on request, concerning the wages, hours,and other terms and conditions of employment for employees in the above bargaining unit, and by failing andrefusing to furnish the Union information necessary forand relevant to the performance of its collective bargaining functions, Respondent has engaged in and is engaging in unfair labor practices within the meaning of Section 8(a)(1) and (5) of the Act5By refusing since January 10, 1987, to make paymentsto the Union s Tri State UFCW and employeebenefits funds without prior notice to or bargaining withthe Union, Respondent has engaged in unfair labor practices within themeaningof Section 8(a)(1) and (5) of theActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is recommended that Respondent cease and desist therefrom and take certain affirmative action designed to effectuate the policies of the ActHaving found that the Respondent refused to furnishinformation and bargain collectively with the Union asthe exclusive representative of its employees in the appropriate unit, I will recommend that the Respondent onrequest provide necessary and relevant information andbargain collectively with the Union as such representative and if an understanding is reached embody the understandingin a signedagreement Having found that theRespondent unilaterally ceasedmaking required payments to the union and employees benefits funds Respondent also will be ordered to resume making suchpayments and to reimburse the funds for all payments ithas failed to make, with interest to be computed in themanner prescribed inMerryweatherOpticalCo, 240NLRB 1213 1216 fn 7 (1979)Otherwiseit isnot considered to be necessary that abroad order be issued MIDWAY GOLDEN DAWNKOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended6ORDERThe RespondentMidway Foodmart, Inc d/b/aMidway Golden Dawn, Wintersville, Ohio its officersagents successors, and assigns, shall1Cease and desist from(a)Refusing to receive appropriately delivered communications from its employees certified collective bargaining representative(b) Refusing to bargain collectively with the Union onrequest as the exclusive representative of all employeesin the appropriate unit with respect to rates of pay,wages hours of employment or other terms and conditions of employment(c) Refusing to furnish the Union with information relevant to the Union s collective bargaining duties(d)Unilaterally refusing tomake payments to theUnion s Tri State UFCW and employee benefits funds(e) In any like or related manner interfering with, restraining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request provide the Union with informationrelevant to the Union's collective bargaining duties andbargain collectively with the Union as the exclusive representative of all employees with respect to rates of paywages hours of employment, and other terms and conditionsof employment and, if any understanding isreached, embody such understanding in a signed agreement(b)Establishprocedureswhereby communicationsfrom the Union to the Respondents business and or itspresident will not be rejected but will be received anddelivered to Respondents president(c)Resume making payments to the Union s Tri StateUFCW and employee benefits funds and reimburse thefunds for all payments that it failed to make with interest in the manner specified in the remedy section above(d)Preserve and on request make available to theBoard or its agents for examination and copying allpayroll records, social security records, timecards personnel records and reports, and all other records necesnary to analyze Respondents obligations to reimburse theUnion s benefits funds for losses suffered as a result ofthe above described unfair labor practice(e) Post at its Wintersville Ohio facility, copies of theattached noticemarkedAppendix ' Copies of the6 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes° If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the Nationa]Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board157notice on forms provided by the Regional Director forRegion 8, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediately upon receipt and maintained for 60 consecutive daysin conspicuous places, including all places where noticesto employees are customarily posted Reasonable stepsshall be taken by Respondent to ensure that said noticesare not altered, defaced or covered by an other material(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT refuse to receive appropriately delivered communications from United Food & CommercialWorkers InternationalUnionLocal 23AFL-CIO-CLC, our employees' collective bargaining representativeWE WILL NOT refuse to bargain collectively with theUnion on request as the exclusive representative of ouremployees in the appropriate unit with respect to rates ofpaywages hours of employment or other terms andconditions of employmentWE WILL NOT refuse to furnish the Union with information relevant to the Union s collective bargainingdutiesWE WILL NOT unilaterally refuse to make payments totheUnion s Tri State UFCW and employee benefitsfundsWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the ActWE WILL resume contributions to the Tri StateUFCW and employee benefits funds and transmit to thefunds all contributions we have withheld since January10, 1987 with interestWE WILL on request provide the Union with information relevant to the Union s collective bargaining dutiesand bargain collectively with the Union as the exclusiverepresentative of our employees with respect to rates ofpay,wages, hours of employment and other terms andconditions of employment and if any understanding is 158DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDreached,embody such understanding in a signed agreepresident will not be rejected,but will be received andmentdelivered to the appropriate officialWE WILL establish procedures whereby communications from the Union to our business office and or ourMIDWAY FOODMART, INC D/B/A MIDWAYGOLDEN DAWN